DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:

With regard to claim 1, Guth (US20170188896) teaches an ophthalmic system (paragraph [0002]) comprising: a sensor (paragraph [0029]; magnetic field sensor) disposed within the enclosure of an ophthalmic device (paragraph [0002]; ophthalmic system), the one or more magnetic sensors to measure a first magnetic field interaction with a first auxiliary reference device (paragraph [0029]; in relation to a fixed reference system), the one or more sensors further to generate a first one or more magnetic field signals based on the first magnetic field interaction (paragraph [0046]; These sensors either receive the acceleration movement directly, or alternatively indirectly via gyroscopes or magnetic field sensors relative to a stationary system, e.g. magnetic field system; and a controller disposed within the enclosure and coupled to the one or more magnetic sensors (paragraph [0069 and 0070; placed on the eye, for controlling the accommodation demand detection.), wherein the controller includes logic that when 
However Guth fails to expressly disclose wherein a magnetic field generator disposed within an enclosure of an ophthalmic device and configured to generate a magnetic field which extends beyond the ophthalmic device to interact with an auxiliary reference device external to the ophthalmic device.
In a related endeavor, Galstian (US 20160081793) teaches a magnetic field generator, in at least claim 1, disposed within an enclosure of an ophthalmic device and configured to generate a magnetic field which extends beyond the ophthalmic device.
In related endeavors, Goldberg (US 20150305929), Blanckaert (US 20130218270) fail to remedy the deficiencies of Guth with regards to a plurality of auxiliary reference devices disposed external to the ophthalmic device.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 10/02/2019, the above subject matter is found to be in a state of allowance.


With regard to claim 8, teaches an ophthalmic system comprising: one or more magnetic sensors disposed within an enclosure of an ophthalmic device, the one or more magnetic sensors configured to measure magnetic field interactions with a plurality of auxiliary reference devices disposed external to the ophthalmic device; and a controller disposed within the enclosure and coupled to the magnetic sensors, wherein the controller includes logic that when executed by the controller causes the controller to perform operations including: measuring, with the one or more magnetic sensors (comprising at least 1 sensor), a second magnetic field interaction between the ophthalmic device and a second auxiliary reference device external to the ophthalmic device (a second OTS having a second system for controlling the accommodation demand detection); generating, with the one or more magnetic sensors (at least 1 sensor), a second one or more magnetic field signals based on the second magnetic field interaction (Fig 4a element 3); and monitoring the second one or more magnetic field signals, wherein the correlating the first one or more magnetic field signals to the gazing direction includes correlating a combination of the first one or more magnetic field signals from the plurality of auxiliary reference devices to a gazing direction or an optical power for the ophthalmic device (figure 4a element 13 and [0059]; For recognizing the signals, unidirectional or bidirectional data exchange 13 takes place between the two systems 11 and 12, preferably of the measurement signals 3 between the sensor 1 and detector 4.).

In a related endeavor, Galstian (US 20160081793) teaches a magnetic field generator, in at least claim 1, disposed within an enclosure of an ophthalmic device and configured to generate a magnetic field which extends beyond the ophthalmic device.
In related endeavors, Goldberg (US 20150305929), Blanckaert (US 20130218270) fail to remedy the deficiencies of Guth with regards to a plurality of auxiliary reference devices disposed external to the ophthalmic device.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 10/02/2019, the above subject matter is found to be in a state of allowance.
With regards to claims 9-12; these claims depend from an allowable base claim and are therefore also allowable.

	With regard to claim 13, the independent claim is merely the method of operating the product of claim 1, and as therefore also allowable for the above stated reasons
With regards to claims 14-20; these claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 5712722713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872